         Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

MYRNA GUITY DAVIS                                    * CIVIL ACTION NO.: 2:20-cv-2452
 Plaintiff
                                                     * JUDGE:
VERSUS
                                                     * MAG.
STARBUCKS CORPORATION
  Defendant                                          *

* * * * * * * * * * * * * * *
                       NOTICE OF REMOVAL

TO:     Clerk of Court
        United States District Court
        Eastern District of Louisiana
        500 Poydras Street, Room C-151
        New Orleans, Louisiana 70130

        Defendant, Starbucks Corporation d/b/a Starbucks Coffee Company (“Starbucks

Corporation”) respectfully submits this Notice of Removal pursuant to 28 U.S.C. § 1446(a), and

as cause therefore shows as follows:

                                             I. BACKGROUND

                                                         1.

        This action was originally commenced by Plaintiff, Myrna Guity Davis, on July 21, 2020

through the filing of a Petition for Damages in the Civil District Court for the Parish of Orleans,

State of Louisiana, entitled Myrna Guity Davis v. Starbucks Corporation, bearing case number

2020-6062, Section I-14.1

                                                         2.

        In his Petition for Damages, Plaintiff named Starbucks Corporation as the defendant.



1
 See generally Exhibit A, Copies of All Process, Pleadings, and Orders contained in the record of the Clerk of the
Court, Civil District Court for the Parish of Orleans.

                                                         1
           Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 2 of 6




                                                  3.

           Plaintiff’s Petition for Damages was filed on July 21, 2020. Defendant, Starbucks

Corporation first received a copy of the Petition for Damages on August 13, 2020, which is the

first time any defendant received, through service or otherwise, a copy of the initial pleading

setting forth the claim for relief upon which this action is based.

                                                  4.

           This removal is effected and has been timely filed within thirty (30) days of any

removing Defendant receiving a copy of the initial pleading setting forth the claim for relief

upon which this action is based and within one (1) year after commencement of the action, as

allowed by 28 U.S.C. § 1446(b).

                                                  5.

           No other Defendants are named that would require joining in the removal of this action

therefore satisfying the requirements of 28 U.S.C. § 1446(b)(2)(A).

                                                  6.

           The United States District Court for the Eastern District of Louisiana is the Court

embracing the place where this action is pending in state court.2

                                                  7.

           This Court has jurisdiction over this matter and it is properly removed to this Court

pursuant to 28 U.S.C. § 1332; 28 U.S.C. §1441; and 28 U.S.C. §1446.

                                                  8.

           Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit “A,” are all process,

pleadings, and Orders contained in the record of the Clerk of the Court, Civil District Court,

Orleans Parish.
2
    See 28 U.S.C. § 98(a).

                                                  2
        Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 3 of 6




                              I. DIVERSITY OF CITIZENSHIP JURISDICTION

                                                        9.

        This action is properly removed to this Court pursuant to 28 U.S.C. §1332 and §1441, in

that all properly joined and served parties are of diverse citizenship, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                                       10.

        Upon information and belief, at the time of the filing of the Petition for Damages and at

all times thereafter, Plaintiff was and is an individual domiciled in and a citizen of the State of

Louisiana.

                                                       11.

        Plaintiff states that Starbucks Corporation is a “licensed entity” authorized to do business

in the State of Louisiana.3 At the time of the filing of the Petition for Damages and at all times

thereafter, Starbucks Corporation was and is incorporated under the laws of the State of

Washington.4

                                                       12.

    Based on the foregoing, there is complete diversity of citizenship of the parties, inasmuch as

Plaintiff is a citizen of the State of Louisiana and the Defendant is a citizen of states other than

Louisiana.




3
 See Exhibit A, Plaintiff’s Petition for Damages, para. 1.
4
 See Exhibit B, Washington Secretary of State’s website indicating that Starbucks Corporation is incorporated
under the laws of the State of Washington and has its principal place of business in Washington.

                                                        3
         Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 4 of 6




                                       II. AMOUNT IN CONTROVERSY

                                                        13.

        Plaintiff’s Petition for Damages alleges that, as a result of the negligence of Starbucks

Corporation, Plaintiff is entitled to damages medical expenses, physical pain and suffering and

aggravation of preexisting conditions, loss of function, mental anguish, special care and services,

loss of enjoyment of life and permanent or partial disability.5 Plaintiff further prays for a trial by

jury.

                                                        14.

        In a delictual action such as this, the Louisiana Rules of Civil Procedure prohibit a

plaintiff from including any “specific monetary amount of damages” in an original Petition

“except that if a specific amount of damages is necessary to establish . . . the lack of jurisdiction

of federal courts due to insufficiency of damages, . . . a general allegation that the claim exceeds

or is less than the requisite amount is required.”6 Here, Plaintiff failed to provide any such

general allegation to establish the lack of this Court’s jurisdiction in their Petition for Damages.

Under such circumstances, there is a presumption in favor of finding that the amount in

controversy exceeds the amount necessary for federal jurisdiction.7 Moreover, it is facially

apparent that Plaintiff’s claims seeking recovery in tort for the damages described in the

preceding paragraph are well in excess of $75,000.00.

                                                        15.

        Thus, it is apparent from the face of the Petition for Damages that the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

5
  See Exhibit A, Plaintiff’s Petition for Damages, para. 11.
6
  La. Code Civ. Proc. art 893(A)(1).
7
  See Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).

                                                         4
       Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 5 of 6




                                        III. JURY DEMAND

                                                 16.

       Defendant hereby prays for a trial by jury on all issues raised in Plaintiff’s Petition for

Damages.

                                         IV. CONCLUSION

                                                 17.

       This civil action is one in which this court has original jurisdiction pursuant to 28 U.S.C.

§ 1332, in that it is a civil action between citizens of different states, wherein the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

                                                 18.

       Pursuant to 28 U.S.C. § 1446(d), Plaintiff’s counsel are being provided with a copy of

this Notice of Removal, and a copy of this Notice of Removal is being filed with the Clerk of

Court for the Civil District Court for the parish of Orleans.

                                                 19.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal, that to the best of his knowledge,

information, and belief, formed after reasonable inquiry, it is well-grounded in fact and is

warranted by existing law, and that it is not interposed for any improper purpose.

                                                 20.

       By filing this Notice of Removal, Defendant does not waive and hereby reserves all

defenses and objections to Plaintiff’s Petition for Damages.




                                                  5
       Case 2:20-cv-02452-JTM-JVM Document 1 Filed 09/09/20 Page 6 of 6




       WHEREFORE, Defendant, Starbucks Corporation d/b/a Starbucks Coffee Company,

respectfully requests that this Court assume full jurisdiction over this matter as provided by law

because all properly joined parties are completely diverse and the requisite jurisdictional amount

in controversy has been met.

                                            Respectfully submitted:

                                            /s/ Morgan A. Druhan
                                            RACHEL G. WEBRE (26907)
                                            MORGAN A. DRUHAN (37102)
                                            GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                            Hancock Whitney Center
                                            701 Poydras Street, Suite 4800
                                            New Orleans, Louisiana 70139
                                            Telephone: (504) 561-0400
                                            Facsimile: (504) 561-1011
                                            Email:rwebre@glllaw.com
                                                   mdruhan@glllaw.com
                                            Attorneys for Starbucks Corporation d/b/a
                                               Starbucks Coffee Company

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Notice of Removal has been
served upon:
                      Hollis Shepherd
                      2221 Saint Claude Avenue
                      New Orleans, LA 70119

by electronic mail this 9th day of September, 2020.

                                                      /s/ Morgan A. Druhan
                                                      MORGAN A. DRUHAN




                                                6
